Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 39-43 directed to inventions non-elected without traverse.  Accordingly, claims 39-43 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 39-43 (Canceled).

Drawings
The drawings were received on 8/24/2022.  These drawings are accepted.  The newly filed drawings and amendment to the specification obviates the previous drawing objections in the Non-Final Rejection dated 5/24/2022 and those objections are hereby withdrawn.

Allowable Subject Matter
Claims 22-24, 26, 27, 30-35, 37, 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ogawa US Patent No. [6159206] discloses: a medical device configured for delivery of an endovascular instrument (coil 16) to a treatment site within a body, the medical device comprising: a flexible, elongated sheath (microcatheter 30) having a proximal end and a distal, wherein a distal section of the sheath terminates at the distal end; an inner wall of the sheath delimiting an inner lumen extending between the proximal end and the distal end of the sheath (Device 10 is configured to be inserted into the lumen of microcatheter 30 for delivery), wherein the inner lumen is sized to enable axial advancement of the endovascular instrument therethrough (…wire device 10 is inserted into the microcatheter 30 through the proximal operating part 32 thereof with the composite coil 16 thereof in the lead, and pushed forward, [Column 7, lines 11-13]); and at least one electrode (electrode 35) within the distal section of the sheath (See Figures 7 and 8), wherein the at least one electrode is configured to selectively deliver an electric current through a segment of the endovascular instrument within the inner lumen (…joint members are severable by supplying the electrode of the catheter with electric power, and so the length or volume of an implanted device actually separated and deposited can be changed or adjusted by selecting a joint member to be severed, [Column3 , lines 49-53]), and wherein the at least one electrode is configured to selectively deliver the electric current through the segment of the endovascular instrument while the distal section of the sheath is positioned within the body (…the wire device for depositing the implanted device is inserted into the patient's body through the catheter, whereby the implanted device is deposited at the intended site such as an aneurysm, [Column 3, lines 42-45). (…when the wire device 10 is inserted and pushed forward with the composite coil 16 in the lead while monitoring an electrical resistance value between a terminal provided on the catheter body 31 and a counter electrode provided on the patient's body, [Column 7, lines 50-55]), wherein the at least one electrode is a first electrode in a pair of spaced-apart electrodes, and wherein the pair of electrodes is configured to cause electric current to flow along a path from the first electrode to a second electrode of the pair of electrodes and to sever the endovascular instrument along the path.  The pair of electrodes are provided with a gap therebetween on the distal part of the catheter body to apply a current through wire leads, thereby heating and severing the joint member at a position between both electrodes ([Column 8, lines 42-46]).  
Since the electrodes of Ogawa are provided in the distal part of the catheter body ([Column 8, lines 39-46]), the prior art of record does not disclose or fairly suggest either singly or combination the claimed medical device comprising, inter alia, an outer tube covering and fixedly connected to at least the distal section of the sheath, wherein the outer tube includes the second electrode as presently required by amended independent claim 1.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771